


CIBER, INC.

SALARY CONTINUATION RETIREMENT PLAN FOR

MAC J. SLINGERLEND

Second Revision - February, 2002

 

THIS PLAN is adopted by CIBER, Inc., a Delaware corporation (the “Company”) , as
of the Effective Date, for the purpose of providing certain salary continuation
retirement benefits to MAC J. SLINGERLEND (the “Participant”).

 

1.             Definitions.  The following definitions apply to terms used in
this Plan:

 

1.1           “Annual Benefit Amount” means an amount based on the Participant’s
attained age when the Participant’s employment with the Company terminates:

 

Participant’s Age at Termination of Employment

 

Benefit Amount

 

 

 

54

 

$

75,000

55

 

$

85,000

56

 

$

95,000

57

 

$

102,500

58

 

$

110,000

59

 

$

117,500

60 or older

 

$

125,000

 

1.2           “Beneficiary” means the beneficiary determined under section 4 to
receive any benefits under the Plan that become payable after the death of the
Participant.

 

1.3           “Benefit Commencement Date” means the date on which the
Participant attains the age of 60 years.

 

1.4           “Company” means CIBER, INC., a Delaware corporation.

 

1.5           “Effective Date” means the date of adoption of this Plan by the
Company, which is indicated at the end of the Plan document.

 

1.6           “Participant” means MAC J. SLINGERLEND.

 

--------------------------------------------------------------------------------


 

1.7           “Plan” means this CIBER, INC. Salary Continuation Retirement Plan
for Mac J. Slingerlend, as set forth in herein and as may hereafter be amended
from time to time.

 

1.8           “Spouse” means with respect to the Participant, the person to whom
the Participant is legally married, or to whom he was legally married at the
time of his death.  The term “spouse” specifically excludes a former spouse if
the marriage was terminated by divorce, annulment, or dissolution, rather than
by the death of one of the parties.

 

2.             Purposes.  The Participant is a valued employee of the Company. 
The Company recognizes that the Participant has performed his services with
ability and distinction, and that the growth and success of the Company’s
business reflects and will reflect the services rendered by the Participant.  To
reward and retain the services of the Participant, and to assist the Participant
in providing for the contingencies of retirement, the Company adopts this Plan
to provide certain salary continuation retirement benefits to the Participant or
the Participant’s Beneficiary.  The Company and the Participant intend that: (a)
this Plan is unfounded for tax purposes and for purposes of Title I of the
Employee Retirement Income Security Act of 1974; (b) this Plan is maintained by
the Company primarily for the purpose of providing deferred compensation for the
Participant; and (c) the Participant is one of a select group of management or
highly compensated employees of the Company.

 

3.             Salary Continuation Benefits

 

3.1         Amount and Payment of Benefits.  Except as provided in section 3.2,
the Company shall pay salary continuation benefits as provided in this Plan. 
The salary continuation benefits under this Plan shall consist of fifteen annual
payments of the Participant’s Annual Benefit Amount, payable on the Benefit
Commencement Date and each year thereafter on the anniversary of the Benefit
Commencement Date until a total of fifteen annual payments has been made.   The
Company may, at its sole option and at any time after the employee’s employment

 

2

--------------------------------------------------------------------------------


 

has been terminated or at any time after the Benefit Commencement Date
(regardless of whether the Employee’s employment has been terminated), prepay
the benefits under this Plan by paying a lump sum, in cash, equal to the present
value of all remaining unpaid payments, calculated using a discount rate of 8%
per annum.  Upon such prepayment, the Company shall have no further obligations
under this Plan.

 

3.2        Forfeiture of Benefits on Termination for Cause.  If the
Participant’s employment with the Company is terminated for cause, either before
or after the Benefit Commencement Date, then any benefits not actually paid
prior to the time of termination shall be forfeited, and no further salary
continuation benefits shall be payable under this Plan.  For this purpose,
“cause” means (a) commission of a felony, or (b) fraud or misappropriation or
intentional material damage to the property or business of the Company, provided
that such “cause” shall have been found by a majority vote of the members of the
Board of Directors of the Company (other than the Participant, if he is a member
of the Board of Directors).

 

3.3         Recipient.  The salary continuation benefits under his Plan shall be
paid as follows:

 

a.              All payments that become payable during the Participant’s
lifetime shall be paid to the Participant.

 

b.             Any payments that become payable following the Participant’s
death shall be paid to the Participant’s Beneficiary.

 

4.             Beneficiary.

 

4.1           Designation.  The Participant may from time to time designate a
Beneficiary to receive amounts that may become payable under this plan following
the Participant’s death.  If more than one Beneficiary is named, the shares
and/or precedence of each shall be indicated.  The Participant may at any time
revoke or change any previous beneficiary designation.  Any

 

3

--------------------------------------------------------------------------------


 

beneficiary designation or any revocation or change of a previous beneficiary
designation shall be in writing, shall be signed by the Participant, shall be
effective only upon its actual receipt by the Company, and shall be in the form
of Exhibit A attached hereto.

 

4.2           No Designated beneficiary.  If there is no beneficiary designation
in effect for the Participant at the time when any amounts become payable to the
participant’s Beneficiary, or if the Beneficiary designated by the Participant
is not then living or in existence, then the Participant’s Beneficiary shall be,
and the payment(s) shall be made to:

 

a.             The Participant’s surviving Spouse, if any;

 

b.             The Participant has no surviving Spouse, then to the
Participant’s personal representative, to be distributed as a part of the
Participant’s estate.

 

4.3           Withholding Benefits.  If the Company is in doubt as to the proper
Beneficiary to receive any payment under this plan, the Company may withhold
payment until the matter is finally adjudicated.

 

4.4           Incompetent Payee.  If the Participant or any Beneficiary is a
minor or otherwise legally incompetent, the Company may make payment to the
Participant’s or Beneficiary’s conservator or legal guardian or, in the sole and
absolute discretion of the Company, to the Participant’s or Beneficiary’s parent
or another relative of the Beneficiary.  The receipt of a conservator, guardian,
parent or other relative to whom a payment is made under this section shall be a
complete discharge of the Company, and the Company shall have obligation to see
to the application of any payment so made.

 

4.5           Discharge of Company.  Any payment made by the Company in good
faith and in accordance with the provisions of this Plan shall fully discharge
the Company from all further obligations with respect to that payment.

 

4

--------------------------------------------------------------------------------


 

5.             Relationship to Other Agreements.  This Plan does not constitute
a contract of employment between the Company and the Participant.  No provision
of this Plan shall restrict the right of the Company to discharge or terminate
the Employment of the Participant, nor the right of the Participant to terminate
the Participant’s employment with the Company.

 

6.             Unfunded Plan.

 

6.1           Company’s Obligations.  The Company’s obligations under this Plan
shall be an unfounded and unsecured promise to make benefit payments in the
future.  The Company shall not, under any circumstances, be obligated to fund
its financial obligations under this Plan.

 

6.2           Rights of Participants and Beneficiaries.  In seeking to enforce
payment of benefits under this Plan, the Participant or the Participant’s
Beneficiary shall have the status and rights, but only the status and rights, of
general unsecured creditors of the Company.

 

6.3           No Rights in Specific Assets.  No assets held, or acquired in the
future, by the Company, shall be considered to be held or acquired in connection
with or as security for the liabilities of the Company pursuant to this Plan,
and shall not be deemed to be held under any trust for the benefit of the
Participants or their Beneficiaries, or be deemed security for the performance
of the obligations of the Company under this plan, but shall be and remain
general, unpledged and unrestricted assets of the Company.  The Participant
hereby acknowledges that the Participant’s participation in the acquisition of
any general asset for the Company shall not constitute a representation to the
Participant, the Participant’s Beneficiary, or any other person claiming through
the Participant, that any of them has any special or beneficial interest in any
general asset of the Company.

 

7.             Inalienability.  Except as specifically provided in this Plan
with respect to the Participant’s right to designate a Beneficiary, the
Participant’s right to benefits hereunder is personal to the Participant, and
neither the Participant nor the Participant’s Beneficiary shall

 

5

--------------------------------------------------------------------------------


 

have any right to anticipate, sell, assign, mortgage, pledge, or otherwise
dispose of or encumber any of the benefits provided for under this Plan, nor
shall such benefits be liable for the debts or obligations of the Participant or
the Participant’s Beneficiary, or be subject to attachment, garnishment,
execution, creditors bill, or other legal or equitable process.

 

8.             Claims Procedure.  The following provisions are part of the Plan
and are intended to meet the requirements of the Employee Retirement Income
Security Act of 1974:

 

8.1           Named Fiduciary.  The “named Fiduciary” is the Company.

 

8.2           Unfunded Plan.  This Plan is unfunded.

 

8.3           Basis of Payment of Benefits.  The basis of payment of benefits
under this Plan is that the Company shall pay the benefits out of its general
assets, in accordance with the terms of this plan.

 

8.4           Claims Procedure.

 

a.             Claim.  A person who believes that he or she is being denied a
claim for benefits to which he or she is entitled under this Plan (a “Claimant”)
may file a written request for such benefits to with the Company, setting forth
the claim.  The request must be addressed to the President of the Company at the
Company’s then principal place of business.

 

b.             Decision on a Claim.  If a claim is denied, the President shall
deliver a written explanation to the Claimant, setting forth: (a) the specific
reason or reasons for the denial; (b) references to the pertinent provisions of
this Plan on which the denial is based; (c) a description of any additional
material or information necessary for the Claimant to perfect the claim and an
explanation of why that material or information is necessary; (d) appropriate
information as to the steps to be taken if the Claimant wishes to submit the
claim for review; and (e) the time limit for requesting a review of the claim
under section 8.4.c.  The written explanation shall be delivered to the Claimant
within 90 days after receipt of the claim by the Company.

 

6

--------------------------------------------------------------------------------


 

c.             Review of a Denied Claim.  A Claimant shall have 60 days
following receipt of the denial of a claim to request a review of the denial.  A
request for review shall be in writing and addressed to the President at the
Company’s then principal place of business.  The Claimant may submit pertinent
documents and written issues and comments.  The President shall review the
denial of the claim, and shall furnish the Claimant with a decision on review
within 60 days after receipt of the Claimant’s request for review.  The decision
on review shall be in writing, shall be written in a manner calculated to be
understood by the Claimant, and shall include specific reasons for the decision
and specific references to the pertinent provisions of this Plan on which the
decision is based.

 

9.             Miscellaneous.

 

9.1           Amendment or Termination.  This Plan may be amended or terminated
only in a written instrument signed by both the Company and the Participant.

 

9.2           Inurement.  The terms of this Plan shall be binding upon, and
shall inure to the benefit of, the Company, the Participant, the Participant’s
Beneficiary, and their respective heirs, personal representatives, successors,
and permitted assigns.

 

9.3           Governing Law.  This Plan shall be governed by and construed in
accordance with the laws of the State of Colorado.

 

9.4           Exhibit.  The Exhibit attached hereto is incorporated herein by
reference.

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has adopted this Plan effective as of the date
indicated below.

 

 

 

“Company”

 

 

 

 

 

CIBER, Inc., a Delaware corporation

Effective date:

 

 

 

 

 

February 15, 2002

 

By:

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

Title:

 

 

 

8

--------------------------------------------------------------------------------

